DECISION
The application of the above-named defendant for a review of the sentence of 10 years imposed on July 27, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
This Board finds that the sentence imposed was fair under the circumstances and that it was in line with what the Probation Officer recommended.
We wish to thank Eula Compton of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson